Citation Nr: 0909007	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis claimed as muscle spasm of the minor joints with 
limitation of motion.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain as due to undiagnosed illness.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left elbow scar. 

4.  Entitlement to an increased evaluation for left knee 
sprain with medial meniscal tear, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
fracture, left elbow surgery with traumatic degenerative 
joint disease, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for left 
peripheral neuropathy secondary to fracture and surgery, 
currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased evaluation for lumbar 
paravetebral myositis, currently evaluated as 30 percent 
disabling. 

8.  Entitlement to a total disability rating based on 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1983 
to September 1983, from November 1990 to May 1991, from 
September 1994 to December 1994 and from October 2002 to 
September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision and a May 
2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In June 2003, the Board dismissed the Veteran's claim for 
service connection for joint pain as due to undiagnosed 
illness.  In January 2005, the RO denied the Veteran's claim 
for service connection for joint pain as due to undiagnosed 
illness, and so informed him that same month.  He did not 
timely disagree and that decision became final.  His claim to 
reopen was received in August 2006, and this appeal ensued.  

First, as to the new and material evidence claim, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  Although a March 2007 RO notice letter 
did inform the Veteran that his claim for service connection 
for joint pain due to undiagnosed illness was previously 
denied and that new and material evidence was required to 
reopen the claim, the letter did not discuss the basis for 
the prior denial, and there is other letter that complies 
with the holding in Kent v. Nicholson, 20 Vet. App. 1; see 
also Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 
2006) (holding that notice cannot be cobbled together out of 
unrelated decisional and post-decisional documents, such as 
rating decisions and statements of the case).  The matter 
must therefore be remanded for issuance of notice in 
compliance with Kent.  

Second, the Board finds that additional development is 
required in order to satisfy VA's duty to assist the Veteran 
in the development of the Veteran's claims.  Specifically, in 
February 2009, the Veteran submitted through his 
representative a copy of an October 2008 decision by the 
Social Security Administration (SSA) informing him of a 
favorable decision for disability benefits.  The medical 
records relied upon by the SSA have not been associated with 
the record.  Such records are deemed to be constructively of 
record and should be obtained prior to further review of the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, the SSA's decision 
is 'pertinent' to a determination of a Veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Based on the 
foregoing, the Board must attempt to obtain all records 
pertaining to the SSA decision, as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

Next, the Veteran also seeks entitlement to a TDIU.  The 
Board finds that this claim is inextricably intertwined with 
the claims for an increased rating and for service connection 
and thus should be remanded pending the adjudication of the 
inextricably intertwined claims as well as to review the 
records from SSA.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In addition, however, the Board finds that an 
additional examination addressing the impact of the Veteran's 
service- connected disabilities on his ability to secure or 
follow a substantially gainful occupation is necessary.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has 
a duty to supplement the record by obtaining an examination 
that includes an opinion as to the effect of the Veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation).  

Additionally, the Veteran was last examined for disability 
evaluation in July 2005, over three years and a half ago, as 
pointed out by his representative in his February 2009 
argument.  A more current series of examinations was 
requested by his representative who stated that the 
disabilities had worsened.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical finding which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has not been provided with proper notice under 
the Veterans Claims Assistance Act of 2000 (VCAA) regarding 
his increased rating claims, in accordance with Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This should be 
accomplished on remand.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Contact the Social Security 
Administration and request copies of any 
medical evidence pertaining to the 
Veteran's claim for disability benefits.  
Any negative research response, or 
failure to respond, should be indicated 
in the claims file.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to submit the sought-after 
records.  

3.  Schedule the Veteran for VA 
examinations to determine the current 
manifestations of each service-connected 
disability and the impact that his 
service-connected disabilities have on 
his employability.  He should be 
evaluated by an orthopedic clinician to 
evaluate his lumbar disorder, his left 
knee disorder, and his left elbow 
disorder.  He should also be evaluated 
for his peripheral neuropathy in a for 
nerves examination and for his left elbow 
scar by the appropriate examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished, including X-rays of 
the joints.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
requested study.  The examiners must 
elicit from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiners must 
provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his service- 
connected disabilities, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  If such 
an opinion cannot be stated without 
resorting to speculation, the examiners 
should so state.  A complete rationale 
for any opinions expressed must be given.

4.  Following completion of the above, if 
no additional development is deemed 
necessary, claims should be 
readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

